DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/698,162 for a BIPOD SUPPORT SYSTEM AND DEVICE FOR BINOCULARS, filed on 3/18/2022.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elhart (U.S. Pat. 7,946,070).
Regarding claim 1, Elhart teaches a bipod system comprising: a bipod comprising: a first shaft having an upper end and a lower end; a second shaft having an upper end and a lower end; a connector connected to the first shaft and the second shaft, the first shaft rotatable around its long axis within the connector, and the second shaft is rotatable around its long axis within the connector; a first elongated platform attached to the first shaft near the upper end, the first elongated platform having a medial end and a distal end and a lateral portion extending between the medial end and the distal end; a second elongated platform attached to the second shaft near the upper end, the second elongated platform having a medial end and a distal end and a lateral portion extending between the medial end and the distal end; and wherein the system is selectively moveable from a deployed position (Fig. 2) to an undeployed position (Fig. 1) by flexing the shafts at the connector, such that the first shaft and the second shaft are generally parallel to one other in an undeployed position and upper and lower ends of the first shaft and the second shaft are moved away from one another for deployment.
[AltContent: textbox (1st elongated platform)]
[AltContent: textbox (cap)][AltContent: arrow][AltContent: textbox (cap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (distal end)][AltContent: textbox (lateral portion)][AltContent: arrow][AltContent: textbox (medial end)][AltContent: arrow][AltContent: textbox (second elongated platform)][AltContent: arrow][AltContent: textbox (lateral portion)][AltContent: arrow][AltContent: textbox (distal end)][AltContent: arrow][AltContent: textbox (connector)][AltContent: arrow][AltContent: textbox (medial end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (lower end)][AltContent: arrow][AltContent: textbox (upper end)][AltContent: arrow][AltContent: textbox (second shaft)][AltContent: arrow][AltContent: textbox (lower end)][AltContent: arrow][AltContent: textbox (upper end)][AltContent: arrow][AltContent: textbox (1st shaft)][AltContent: arrow]
    PNG
    media_image1.png
    517
    568
    media_image1.png
    Greyscale


Regarding claim 2, Elhart teaches the system of claim 1, wherein in the deployed position the medial ends of the first elongated platform and the second elongated platform face one another with the distal ends of the first elongated platform and the second elongated platform extending away from one another.
Regarding claim 8, Elhart teaches the system of claim 1, wherein the first elongated platform is attached to a cap that is attached to the first shaft.
Regarding claim 9, Elhart teaches the system of claim 8, wherein the second elongated platform is attached to a cap that is attached to the second shaft.
Allowable Subject Matter
Claims 3-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 10627182, 5507111 (shafts pivotable about a connector for holding an item).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                         
September 27, 2022